DETAILED ACTION
Applicant's amendment filed RCE on 10/14/20 has been received and made of record in response to Advisory Action dated 8/28/20. Claims 6, 8-9 have been cancelled. Claims 1-5 and 7 are pending in this application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3, 4-5 and 7 are rejected under 35 U.S.C. 102(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over by Bora et al (US Pub. No: 2013/0063042).
Regarding claim 1, a wireless lighting control system of Bora et al  obviously disclose or capable of performing that,  a  control system (figures 1 and 3, paragraphs [0079-0115]) comprising: a microcontroller(106); a low voltage power supply(low voltage, paragraph [0340]); an audio input rectifier and filter(paragraph[0293]); a rotary or other switch(paragraph [0125]); an electronic circuit having a wireless mesh radio, a wireless short-range radio link unit(blue-tooth, paragraphs [0123, 0203,0207])  distinct from said wireless mesh radio(figures 21-24 and 25, 37,paragraphs [0157-0182]) said wireless short-range radio link unit configured to receive a control message(also see figure 26 for wireless device for send day/time, update via wireless communication to ID, figure 91, paragraph [0391-
Regarding claim 3, Bora et al disclose wherein the rotary or other switch is a push button switch.
Paragraph [0125].
Regarding claim 4, a wireless lighting control system of Bora et al obviously disclose or capable of performing that,  a light or sound system comprising: a plurality of control systems(figures, 1, 3, 25, IID1-IID7), wherein the plurality of control systems are interconnected in a non-hierarchical mesh network(figures 21-24 and 25, 37,paragraphs [0157-0182]); wherein each of said plurality of control systems-further comprises: a mesh wireless radio that has the capacity to signal the mesh wireless radio of nearby control systems; a switch filter configured to permit hop signal rebroadcasting, a plurality of field effect transistor drivers (figures 3 or 5, Drivers (1-4))configured to connect to at least one individual light(310, 312, 314, 316) or sound producing device or set of devices, each of said plurality of field-effect transistor drivers is individually configurable to connect to and continuously synchronize a unique set of light(paragraph  or sound producing devices from information transmitted through a non-hierarchical 
Regarding claim 5, Bora et al disclose wherein; each of said plurality of control systems further comprises: an electronic circuit having a wireless mesh radio; a microcontroller, a wireless short-range radio link unit(blue-tooth), a low voltage power supply(battery); an audio input rectifier and filter; and a rotary or other switch. Figures 1 and 3, paragraph [0079-0102].
Regarding claim 7, Bora et al disclose further comprising a smart phone having a software application or other music signaling unit which is configured to provide for area synchronization of color and light intensity within the system by wirelessly functionally connecting to one or more of the wireless short-range radio link units. Figure 54, paragraph [0256-0259].
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over by Bora et al (US Pub. No: 2013/0063042) in view of Recker et al (US Pub. No: 2010/0327766).
Regarding claim 2, Bora et al disclose a button or switch mechanism as shown in paragraph [0125].
However, Bora et al do not disclose wherein the rotary or other switch is a rotary switch.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Recker et al into the device of Bora et al to improve light setting level.
Citation of pertinent prior art
 	The prior art made of record and not relied upon is considered pertinent to applicants' disclosure. See prior arts/references listed on the PTO-892 form attached.
Inquiry
	     Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 6 AM to 3:00 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Minh D A/
Primary Examiner
Art Unit 2844